Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Objections to Claim 3 and 15 are withdrawn due to Applicant's amendment of the claim.
Regarding the rejection of claims 1 and 9 under 35 U.S.C. 103, Applicant’s argument has been fully considered but is not persuasive.
Applicant argues Alvo does not disclose establishing a volume of the purchased product 404 from the image of a bar code 407. Rather, the application in Alvo simply requests data based on the image of a bar code 407.
Examiner respectfully disagrees. Applicant claims “establishing a volume of consumable within the consumable container from the optical scan of the consumable container by the reader”. Establishing a volume can be interpreted as to show to valid or true or cause to be accepted or recognized. As applicant recited, in Alvo an application executing in mobile computing device 410 may capture an image of a bar code 407. The application may use barcode 407 to transmit an electronic message 411 to request the data, such as an initial weight, quantity, amount, etc., of a purchased product 404 prior to consumption. Examiner notes that by scanning the barcode and receiving a quantity or amount (i.e. volume) the application establishes a volume of the consumable by the reader. For at least these reasons, Applicant’s argument is unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSalvo et al., US 2013/0073690 (hereinafter DeSalvo) in view of Alvo et al., US 2018/0349980 (hereinafter Alvo) 
Regarding claim 1, DeSalvo teaches
optically scanning a consumable container with a reader of a mobile computing device (e.g. “the appliance 110 can determine the type of consumable that is being utilized in the machine… Furthermore, a bar-code scanner such as a smart phone (i.e. a reader of a mobile computing device) using the camera/lens to photograph or scan (i.e. optically scanning) the UPC barcode (i.e. the barcode of the consumable, see also paragraph [0057]) and wirelessly transmitting from the phone to the machine (e.g. Bluetooth, WiFi etc.) and/or hard-wire, via USB cable or the network 12 “, see paragraph [0058]); 
determining a volume of consumable dispensed in an appliance (e.g. “The washing machine will also monitor the level of additives (i.e. volume of consumable dispensed in an appliance) within the machine, or based upon usage and reservoir capacity, to report to the consumer the amount of additives available for application. “, see paragraph [0027]); and 

DeSalvo does not explicitly teach establishing a volume of consumable within the consumable container from the optical scan of the consumable container by the reader; and activating a low consumable alert in response to a difference between the established volume of consumable and the determined volume of dispensed consumable being less than a threshold volume (emphasis mine).
Alvo teaches establishing a volume of consumable within the consumable container based upon the optical scan of the consumable container by the reader (e.g. “In the example shown, an application executing in mobile computing device 410 (i.e. the reader) may capture an image (or picture) of a bar code 407 (i.e. the optical scan of the consumable container) (or any other coded symbol, such as a product label or code (e.g., UPC) or SKU number). The application may use barcode 407 to transmit an electronic message 411 to request the data, such as an initial weight, quantity, amount, etc., of a purchased product 404 prior to consumption (i.e. establishing a volume of consumable within the consumable container). “, see paragraph [0055]), and 
in response to a difference between the established volume of consumable and the determined volume of dispensed consumable being less than a threshold volume (e.g. “at 524, a determination is made that an amount of inventory (i.e. a difference between the established volume of consumable and the determined volume of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Alvo into DeSalvo for the purpose of determining usage of a consumable and monitoring an inventory of the consumable for purposes of replenishment. Therefore replenishment of consumables can occur without friction caused by rigidity in other reordering systems such as lack of inventory or excess inventory.
Regarding claim 13, DeSalvo teaches
optically scanning a consumable container with a reader of a mobile computing device (e.g. “the appliance 110 can determine the type of consumable that is being utilized in the machine… Furthermore, a bar-code scanner such as a smart phone (i.e. a reader of a mobile computing device) using the camera/lens to photograph or scan (i.e. optically scanning) the UPC barcode (i.e. the barcode of the consumable, see also paragraph [0057]) and wirelessly transmitting from the phone to the machine (e.g. Bluetooth, WiFi etc.) and/or hard-wire, via USB cable or the network 12 “, see paragraph [0058]); 

in response to a volume of consumable being less than a threshold volume, activating a low consumable alert (e.g. “Additionally, the washer will present a message through the user interface either a `low level` alert, `add more` alert, or indicate that the reservoir is empty (i.e. a threshold volume) and requires replenishment (i.e. activating a low consumable alert)”, see paragraph [0027]).
DeSalvo does not explicitly teach establishing a volume of consumable within the consumable container from the optical scan of the consumable container by the reader; and in response to a difference between the established volume of consumable and the determined volume of dispensed consumable being less than a threshold volume, performing one or more of (1) activating a low consumable alert, and(2) automatically purchasing another consumable container filled with the consumable (emphasis mine).
Alvo teaches establishing a volume of consumable within the consumable container from the optical scan of the consumable container by the reader (e.g. “In the example shown, an application executing in mobile computing device 410 (i.e. the reader) may capture an image (or picture) of a bar code 407 (i.e. the optical scan of the consumable container) (or any other coded symbol, such as a product label or code (e.g., UPC) or SKU number). The application may use barcode 407 to transmit an electronic message 411 to request the data, such as an initial weight, quantity, amount, 
in response to a difference between the established volume of consumable and the determined volume of dispensed consumable being less than a threshold volume, automatically purchasing another consumable container filled with the consumable (e.g. “at 524, a determination is made that an amount of inventory (i.e. a difference between the established volume of consumable and the determined volume of dispensed) is not compliant with a range of threshold values, flow 500 proceeds to 528, at which a replenishment of a consumable may be automatically reordered.”, see paragraph [0061], see also “At 1108e, a determination is made as to whether a consumption threshold is met to replenish inventory for a specific consumable. If yes, then an order may be placed for a consumable at 1110e. “, paragraph [0092], examiner notes that consumption meeting or exceeding a threshold indicates that the inventory volume of consumable meets or is less than the threshold) and activating a low consumable alert (e.g. “For example, a notification (e.g., visually or audio) may be generated to alert a consumer to a state of an inventory, such as whether an inventory is low or whether a consumable ought to be automatically reordered“, see paragraph [0022])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Alvo into DeSalvo for the purpose of determining usage of a consumable and monitoring an inventory of the consumable for purposes of replenishment. Therefore replenishment of consumables can occur without friction caused by rigidity in other reordering systems such as lack of inventory or excess inventory.
Regarding claim 2 and 14, DeSalvo and Alvo teaches the limitation of claim 1 and 13. DeSalvo further teaches wherein the consumable is detergent, fabric softener, dishwasher rinse aid, or dryer sheets (e.g. detergent, “Specifically, in the example of the appliance being a laundry device, the device may include a scanner to determine the formula of the consumable (e.g., the detergent)”, see paragraph [0024]).  
Regarding claim 3 and 15, DeSalvo and Alvo teaches the limitation of claim 1 and 13. DeSalvo further teaches wherein the reader is camera on the mobile computing device (e.g. “Furthermore, a bar-code scanner such as a smart phone using the camera/lens to photograph or scan the UPC barcode and wirelessly transmitting from the phone “, see paragraph [0058]).  
Regarding claim 4, DeSalvo and Alvo teaches the limitation of claim 3. DeSalvo further teaches wherein the camera captures an image of a bar code or a QR-code on the consumable container when the camera optically scans the consumable container (e.g. “Furthermore, a bar-code scanner such as a smart phone using the camera/lens to photograph or scan the UPC barcode and wirelessly transmitting from the phone “, see paragraph [0058]).  
Regarding claim 5, DeSalvo and Alvo teaches the limitation of claim 3. DeSalvo does not explicitly teach wherein the bar code or the QR-code include the volume of consumable within the consumable container.  
Alvo teaches wherein the bar code or the QR-code include the volume of consumable within the consumable container (e.g. “In the example shown, an application executing in mobile computing device 410 may capture an image (or picture) of a bar code 407 (i.e. the bar code of the consumable container) (or any other coded 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Alvo into DeSalvo for the purpose of monitoring an inventory of the consumable for purposes of replenishment. Therefore replenishment of consumables can occur efficiently.
Regarding claim 6 and 17, DeSalvo and Alvo teaches the limitation of claim 3 and 15. DeSalvo further teaches image recognition on an image of the consumable container from the camera (e.g. “the appliance 110 can determine the type of consumable that is being utilized in the machine… Furthermore, a bar-code scanner such as a smart phone using the camera/lens (i.e. from the camera) to photograph or scan (i.e. image recognition) the UPC barcode (i.e. an image of the consumable container, see also paragraph [0057]) and wirelessly transmitting from the phone to the machine (e.g. Bluetooth, WiFi etc.) and/or hard-wire, via USB cable or the network 12 “, see paragraph [0058]).
DeSalvo does not explicitly teach wherein the volume of consumable within the consumable container is established by image recognition.
Alvo teaches wherein the volume of consumable within the consumable container is established by image recognition on an image of the consumable container from the camera (e.g. “In the example shown, an application executing in mobile 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Alvo into DeSalvo for the purpose of accurately and efficiently monitoring an inventory of the consumable for purposes of replenishment. 
Regarding claim 7 and 18, DeSalvo and Alvo teaches the limitation of claim 1 and 13. DeSalvo further teaches wherein the volume of consumable dispensed in the appliance is determined by a sensor in the appliance that measures the volume of consumable in a bulk dispense tank of the appliance (e.g. “The washing machine will also monitor (i.e. monitoring is done with a sensor, see paragraph [0027]) the level of additives within the machine, or based upon usage (i.e. the volume of consumable dispensed in the appliance) and reservoir (i.e. bulk dispense tank) capacity, to report to the consumer the amount of additives available for application. Additionally, the washer will present a message through the user interface either a `low level` alert, `add more` alert, or indicate that the reservoir is empty and requires replenishment”, see paragraph [0027] and “an external and/or internal sensor measures the consumable status/usage (i.e. measures the volume of consumable in a bulk dispense tank of the appliance)  of 
Regarding claim 8 and 19, DeSalvo and Alvo teaches the limitation of claim 1 and 13. DeSalvo further teaches the volume of consumable dispensed in the appliance and tracking a number of consumable utilizing cycles run by the appliance (e.g. “Finally, because the networked system allows for the tracking and monitoring of usage statistics, consumable usage (i.e. volume of consumable dispensed), energy usage, cycle usage (i.e. tracking a number of consumable utilizing cycles), etc.” paragraph [0028]).
However, DeSalvo does not explicitly teach wherein the volume of consumable dispensed in the appliance is determined by tracking a number of consumable utilizing cycles run by the appliance (emphasis mine).
Alvo teaches wherein the volume of consumable dispensed in the appliance is determined by tracking a number of consumable utilizing cycles run by the appliance (e.g. “According to various embodiments, accuracy of a usage rate (i.e. volume of consumable dispensed per cycle) may be enhanced based on sensor data (from one or more sensors 160 and 180) that may correlate to usage of a consumable item. “, see paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Alvo into DeSalvo for the purpose of determine usage of a consumable so that it can be replaced at the appropriate time. Therefore less friction is caused for a used in the process of managing inventory.
Regarding claim 9 and 20, DeSalvo and Alvo teaches the limitation of claim 1 and 13. DeSalvo further teaches storing the established volume of consumable and the determined volume of dispensed consumable (“at least one example sensor unit 120 is configured to store the inventory, cycle operations and/or usage data of the connect appliance(s) in its own memory… The data is, in turn, transmitted to the home hub 140 (i.e. server)” [0040]) on a server connected to the mobile computing device and the appliance over a wireless network (e.g. “As previously described, the communicator 214 may periodically transmits use data to the home hub 140 (i.e. a server) via a wireless and/or wired connection using the local area network with WiFi, ZigBee.RTM., or the like “, see paragraph [0044] and Fig. 2 which shows the server 130 connected via networks to the mobile device 20” and the appliance 110).  
DeSalvo and Alvo do not explicitly teach storing the established volume of consumable on a server.
However, Alvo teaches computing platform 1000 performs specific operations by processor 1004 executing one or more sequences of one or more instructions stored in system memory 1006, and computing platform 1000 can be implemented in a client-server arrangement, peer-to-peer arrangement, or as any mobile computing device, including smart phones and the like. Such instructions or data may be read into system memory 1006 from another computer readable medium, such as storage device 1008 (see paragraph [0078] and also [0080]). Therefore it would have been obvious to use the method of storing data on a server using networks to store the established volume of consumable on a server for the purpose of determining if a consumable is running low using well understood computer network systems.
Regarding claim 10, DeSalvo and Alvo teaches the limitation of claim 1. DeSalvo teaches a server (see paragraph [0078]).
DeSalvo does not explicitly teach calculating the difference between the established volume of consumable and the determined volume of dispensed consumable on the server.
Alvo teaches calculating the difference between the established volume of consumable and the determined volume of dispensed consumable (e.g. “at 524, a determination (i.e. calculation) is made that an amount of inventory (i.e. a difference between the established volume of consumable and the determined volume of dispensed) is not compliant with a range of threshold values, flow 500 proceeds to 528, at which a replenishment of a consumable may be automatically reordered.”, see paragraph [0061]) and performing calculations on a server (i.e. performing calculations on a distribution calculator i.e. server, that communicates via a network, see paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Alvo into DeSalvo for the purpose of determining usage of a consumable and monitoring an inventory of the consumable for purposes of replenishment. Therefore replenishment of consumables can occur without friction caused by rigidity in other reordering systems such as lack of inventory or excess inventory.
Although DeSalvo and Alvo do not explicitly teach calculating the difference between the established volume of consumable and the determined volume of dispensed consumable on the server (emphasis mine), it would have been obvious to a 
Regarding claim 11, DeSalvo and Alvo teaches the limitation of claim 1. DeSalvo does not explicitly teach automatically purchasing another consumable container filled with the consumable in response to the difference between the established volume of consumable and the determined volume of dispensed consumable being less than the threshold volume.  
Alvo teaches automatically purchasing another consumable container filled with the consumable in response to the difference between the established volume of consumable and the determined volume of dispensed consumable being less than the threshold volume (e.g. “at 524, a determination is made that an amount of inventory (i.e. a difference between the established volume of consumable and the determined volume of dispensed) is not compliant with a range of threshold values, flow 500 proceeds to 528, at which a replenishment of a consumable may be automatically reordered.”, see paragraph [0061], see also “At 1108e, a determination is made as to whether a consumption threshold is met to replenish inventory for a specific consumable. If yes, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Alvo into DeSalvo for the purpose of determining usage of a consumable and monitoring an inventory of the consumable for purposes of automatic replenishment. Therefore replenishment of consumables can easily occur without friction caused by rigidity in other reordering systems such as lack of inventory or excess inventory.
Regarding claim 12, DeSalvo and Alvo teaches the limitation of claim 1. DeSalvo further teaches wherein the low consumable alert is one or more of a text message, an email or a push alert (e.g. “The information is provided to the home hub 130 which in turn provide the data to the network 12. The server 68 then utilized the information stored in the data repository 68A to identify that an alert is suitable in this instance, and utilizes the network 12 to provide an alert to the user as shown in FIG. 5A.”, see paragraph [0048] and Fig. 5A-C demonstrates that alerts can be push alerts)
Regarding claim 16, DeSalvo and Alvo teaches the limitation of claim 15. DeSalvo further teaches wherein the camera captures an image of a bar code or a QR-code on the consumable container when the camera optically scans the consumable container (e.g. “Furthermore, a bar-code scanner such as a smart phone using the camera/lens to photograph or scan the UPC barcode and wirelessly transmitting from the phone “, see paragraph [0058]).  

Alvo teaches wherein the bar code or the QR-code include the volume of consumable within the consumable container (e.g. “In the example shown, an application executing in mobile computing device 410 may capture an image (or picture) of a bar code 407 (i.e. the bar code of the consumable container) (or any other coded symbol, such as a product label or code (e.g., UPC) or SKU number). The application may use barcode 407 to transmit an electronic message 411 to request the data, such as an initial weight, quantity, amount, etc., of a purchased product 404 prior to consumption (i.e. include the volume of consumable within the consumable container)”, see paragraph [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Alvo into DeSalvo for the purpose of monitoring an inventory of the consumable for purposes of replenishment. Therefore replenishment of consumables can occur efficiently.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bodin et al., US 2008/0052001 (hereinafter Bodin) 
Bodin teaches establishing a volume of consumable within the consumable container based upon the optical scan of the consumable container by the reader; (e.g. “As used herein, a consumable item is any item that is depleted through use. Consumable items include, but are not limited to, food items, beverage items, soap, 
Paris et al, US 2014/0368318 – scanning a label 155a using mobile device 165, tracking volume, refilling containers
Peters et al, US 2009/0069930 – order placed to restock [0079], barcode reader [0110], establishing volume [0110], appliance Fig. 2 item 210

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862